Citation Nr: 1817179	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981 and April 1984 to February 1989.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the appeal was remanded for further evidentiary development.

Since the most recent January 2018 supplemental statement of the case (SSOC), VA added VA treatment records and examination reports to the Veteran's claims file.  Although the Veteran's VA Form 9, Substantive Appeal, was received after February 2, 2013 and the automatic waiver of initial AOJ review provisions of 38 U.S.C. § 7105(e) apply for evidence submitted by the Veteran or his representative, such provisions do not apply to evidence obtained by VA, including VA treatment records and examinations.  However, the records added to the claims file are not relevant to the matter of entitlement to TDIU; therefore, a waiver of AOJ initial review is not needed.  


FINDING OF FACT

The Veteran does not meet the schedular criteria for TDIU, and his service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his employment background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

A TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). 

In its Dictionary of Occupational Titles, the US Department of Labor states that sedentary work involves exerting up to 10 pounds of force occasionally (up to 1/3 of the time) and/or a negligible amount of force frequently (from 1/3 to 2/3 of the time) to lift, carry, push, pull or otherwise move objects, including the human body.  Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  It is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal disability ratings.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for gout (also claimed as arthritis), rated 40 percent disabling, bilateral hearing loss, rated 10 percent disabling, and tinnitus, rated 10 percent disabling.  The disabilities have a combined rating of 50 percent.  Thus, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or higher or two or more disabilities with at least one disability rated at 40 percent or higher and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Therefore, an award of TDIU rating would have to be on an extraschedular basis.  38 C.F.R. § 4.16(b).

Here, the Board finds that the evidence fails to show that the service-connected disabilities are sufficient to produce unemployability; thus, the evidence does not warrant referral of the claim to the Director of VA's Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Veteran was awarded Social Security Administration (SSA) disability benefits in August 2004.  SSA determined that he had severe impairments from arthritis and gout.  In SSA's determination, the Administrative Law Judge (ALJ) indicated that the Veteran testified that he had arthritis that moved around his body.  He reported constant pain from arthritis and that he had to lie down for two to three hours a day.  He reported that he could stand for one hour, walk short distances, and relied on his family for food, cleaning, and trips to the grocery store.  He also testified that as a result of arthritis he had no gripping ability in his hands and had to stop driving approximately 2 years prior to the decision.  He reported that gout flared up on occasion and required additional treatment with pain and swelling.  Evidence obtained by SSA also indicates that the Veteran has worked as a molder, card operator, room cleaner, stock clerk, order puller, personnel technician, and quality control inspector as a civilian.  

In an August 2010 Application for Compensation, the Veteran reported that the highest level of education he completed was the twelfth grade.  

In a January 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran reported he has been disabled since September 2002.  He also reported that he was awarded permanent disability for gout and arthritis from SSA. 

In a March 2011 Form 21-4138, the Veteran asserted that due to his non-service connected cardiac condition he cannot participate in activities he used to; such as, hunting, fishing, and ball games.  

In a March 2011 VA audio progress note, the clinician noted that the Veteran reported trouble hearing in all situations without the use of his hearing aids.  

In an August 2012 Form 21-4138, the Veteran asserted that his gout caused pain and twisting of his toes, which cause him to have problems standing and walking.  

On the June 2013, VA Form 9, the Veteran reported that he cannot apply for a part-time job due to his hearing loss and inability to carry on a normal conversation, which causes him not to be able to work in most places.  

In an August 2016 VA gout examination, the VA examiner noted the Veteran's reports of gouty flare ups in the bilateral great toe and left knee.  He reported bilateral great toe pain during flare-ups of gout.  The Veteran reported having four or more non-incapacitating exacerbations of gout per year that lasted for seven to eight days.  Such episodes were manifested by pain, redness, and swelling in the bilateral great toes.  He also reported having three incapacitating exacerbations a year that were manifested by severe pain and swelling in the left knee and lasted for three to four days.  The examiner noted that gout would impair prolonged walking or squatting, but then further indicated that the Veteran's gout did not impact his ability to perform any type of occupational task.  The examiner also opined that gout and arthritis were distinct conditions, as arthritis is a chronic condition and gout is an acute condition.  The examiner opined that gout attacks are manifested by short durations of redness, pain, and inflammation, while arthritis is manifested by chronic daily pain with no redness or swelling. 

In a February 2017 addendum opinion to an August 2016 VA audiology examination, the examiner opined that the Veteran's hearing loss alone does not prevent him from gainful employment.  She noted that his hearing loss created difficulty for understanding speech in all environments.  She continued that the Veteran will require hearing aids and quieter conditions in order to communicate effectively; further, he will experience extreme difficulty understanding speech in noisy environments even with hearing aids.  

Pursuant to the Board's October 2017 remand, the Veteran was provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He did not complete and return the form.

In the February 2018 brief, the Veteran's representative argued that the Veteran was entitled to TDIU as he has reported that he cannot work due to service-connected bilateral hearing loss and gout.  He also argues that in the August 2016 VA examination, the VA examiner noted that the Veteran's bilateral hearing loss creates difficulty for understanding speech in all environments.  

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Based on a review of the evidence of record, the Board finds that the weight of the medical and lay evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The Board acknowledges that the SSA concluded the Veteran had severe impairment in part from the service-connected disability of gout.  There are significant differences in the definition of disability under the SSA and VA systems; hence, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a SSA ALJ.  Id.  Although gout was considered as a severe impairment, the SSA's decision also concluded the Veteran had severe impairment from arthritis, which is not a service-connected disability.  The description of the Veteran's impairments described in the SSA decision and shown in the SSA records reflect that the Veteran's impairment of the hands and chronic joint pain, in particular, that caused employment limitations was due to his nonservice-connected arthritis.

The Veteran's bilateral hearing loss causes difficulty hearing and understanding in loud environments, especially without hearing aids.  In addition, the evidence shows that the Veteran's gout does make it difficult to walk and squat.  However, these disabilities together do not make him unable to secure or follow a substantially gainful occupation that does not require prolonged walking or squatting, i.e., sedentary employment; or an occupation in non-loud environment that allows for the Veteran to wear his hearing aids.  While the VA examiner opined in the February 2017 addendum opinion that the Veteran will require hearing aids and quieter conditions in order to communicate effectively and will experience extreme difficulty understanding speech in noisy environments even with hearing aids, she opined that it does not alone prevent him from gainful employment.  Further, the August 2016 VA examiner who opined about the functional impairment of the Veteran's gout asserted that the Veteran's gout does not impact his ability to perform any occupational task, while noting that it did impair his ability to walk or squat.  In addition, the Veteran's March 2011 statement that his cardiac condition keeps him from doing activities such as hunting and fishing is not probative in this matter as he is not service-connected for a cardiac condition.

The record indicates that the Veteran graduated from high school, held a variety of jobs over the years, and retired from the National Guard in 2005.  The Veteran's wide-ranging work history reflects that he has skills that would allow him to work in an office, or sedentary environment, particularly if it was also not excessively loud.  The symptoms associated with the Veteran's bilateral hearing loss and gout would not preclude him from securing or following a substantially gainful occupation that involved sedentary work.  The Veteran indicated that he is unable to apply for even part-time work due to his service-connected disabilities; however the evidence does not reflect that his bilateral hearing loss and gout, which would allow for sedentary work in a non-excessively loud environment, preclude him from applying or retaining such employment.  The Veteran's circumstances, specifically those associated with his bilateral hearing loss and gout, and his educational and occupational background, do not preclude him from obtaining or maintaining substantially gainful employment.  

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU and referral for an extraschedular evaluation is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


